--------------------------------------------------------------------------------

EXHIBIT 10.2
 
Amendment #1 to Convertible Promissory Notes
(1) $35,000 (February 15, 2015),  (2) $63,125 (February 15, 2015), (3) $37,500
(February 27, 2015), (4) $37,500 (March 12, 2015), (5) $53,561 (March 19, 2015)
and (6) $29,500 (June 2, 2015).


This Amendment to the 6 Convertible Promissory Note originally issued by iHookup
Social, Inc (the “Company”) to Coventry Enterprises, LLC (the “Investor”) on the
dates and the amounts referenced above  (collectively, the “Note”) is entered
into on this 7th  day of July 2015.




NOW THEREFORE, the parties agree as follows:


1.             Section 4(a) of the Note is amended to read as follows:


The Holder of this Note is entitled, at its option, and after full cash payment
for the shares convertible hereunder, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to 50% of the lowest closing bid price (with a ceiling of
$0.0005 per share) of the Common Stock as reported on the National Quotations
Bureau OTCQB exchange which the Company’s shares are traded or any exchange upon
which the Common Stock may be traded in the future ("Exchange"), for the
twenty prior trading days including the day upon which a Notice of Conversion is
received by the Company or its transfer agent (provided such Notice of
Conversion is delivered by fax or other electronic method of communication to
the Company or its transfer agent after 4 P.M. Eastern Standard or Daylight
Savings Time if the Holder wishes to include the same day closing price). If the
shares have not been delivered within 3 business days, the Notice of Conversion
may be rescinded. Such conversion shall be effectuated by the Company delivering
the shares of Common Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Conversion. Accrued but unpaid interest shall be
subject to conversion.  No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share. To the extent the Conversion Price of the
Company’s Common Stock closes below the par value per share, the Company will
take all steps necessary to solicit the consent of the stockholders to reduce
the par value to the lowest value possible under law.  The Company agrees to
honor all conversions submitted pending this increase. To the extent the
Conversion Price of the Company’s Common Stock closes below the par value per
share, the Company will take all steps necessary to solicit the consent of the
stockholders to reduce the par value to the lowest value possible under
law.  The Company agrees to honor all conversions submitted pending this
increase. In the event the Company experiences a DTC “Chill” on its shares, the
conversion price shall be decreased to 40% instead of 50% while that “Chill” is
in effect. In no event shall the Holder be allowed to effect a conversion if
such conversion, along with all other shares of Company Common Stock
beneficially owned by the Holder and its affiliates would exceed 9.9% of the
outstanding shares of the Common Stock of the Company.All other terms and
conditions of the Note shall remain in full force and effect, unless modified by
this Amendment.  This amendment shall be governed and construed under the laws
of the State of New York, without regard to its conflict of laws provision.


2.           The Company shall not offer or make available any third party
convertible debt or third party securities to any party except for the Investor
without the prior written consent of the Investor.
 

IHOOKUP SOCIAL, INC.     COVENTRY ENTERPRISES, LLC           By:
/s/ Robert Rositano
  By:
 
 
 
   
 
Robert Rositano, CEO     Title:  


 